Citation Nr: 9924042	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-13 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for a low back 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

REMAND

The veteran had active duty from February 1943 to January 
1946.

Upon review of the documents contained in the claims file, 
the Board notes that the veteran apparently attended a 
personal hearing on April 14, 1999 but that no transcript of 
that hearing could be obtained.  In correspondence with the 
RO received in June 1999, the veteran indicated that he 
wishes to have a Travel Board hearing scheduled for him 
before a Member of this Board sitting at the RO.  

Therefore, to ensure full compliance with due process 
requirements, the case is hereby REMANDED to the RO for the 
following development:

1. The RO should schedule a Travel Board 
hearing, in accordance with 38 C.F.R. 
§ 20.704(a), and should notify the 
veteran and his service organization 
representative of the date of such 
hearing by sending a letter of 
notification to the veteran at his 
current address of record, with a copy to 
his representative.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


